DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, 10, 15, 21, and 22 are amended. Claims 6 and 18 are cancelled. Claims 1-5, 7-17 and 19-22 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 1/21/2022 have been reviewed. Applicant arguments are moot in light of new ground(s) of rejection over Hauptman ( US Pub: 20190362740) and further in view of  Aryal ( US Pat# 10643600)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 5, 7-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hauptman ( US Pub: 20190362740) and further in view of  Aryal ( US Pat# 10643600) 


Regarding claim 1, Hauptman teaches a system, comprising: a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components ( computer, memory and processor, Para 0170, Fig 2)  comprise: a differential component that determines a difference between a first vector that characterizes a first feature of an audio signal ( Fig 6, obtain the voice ) and a second vector that characterizes a second feature of a reference audio signal ( reference voice feature from the collection of samples, Para 0149; calculate the difference Para 0367-0368) , wherein the difference correlates to a speech pattern of a human associated with an origin of the audio signal ( cardiac pulses, Fig 11; difference conditions , Para 0039-0050; ( different acoustic pattern matches different cardiac condition, brain condition Para 0093, 0173,0198, 0327, Fig 14)) ; and a speech analysis component that determines at least one condition of the human  based on the difference, wherein the at least one condition comprises a health condition of the human ( determining a cardia conditions, Para 0235, 0318, 0496, 0495, 0595) 
Although Hauptman mention comparing between stored/reference voices to the user’s input, 
However Aryal teaches the concept of difference between natural and synthetic ( tts) voice ( ( Fig 4, Synthetic speech to match the original audio using linguistic feature, a linguistic feature vector (x) is computed 430 for each syllable. The linguistic feature vector is constructed based on attributes that characterize the syllable as well as the syllable's context in the sentence, Col 4 line 38-42)
Hauptman has a base concept of determining the condition based on the reference voice and the actual voice of the user, Hauptman differed by the claimed invention as such that feature extracted is not from synthetic voice, Aryal teaches the differed concept and could be substituted as a part of reference ( abstract, Aryal) 

Regarding claim 2, Hauptman modified by Aryal as above in claim 1, teaches a synthetic speech component that generates the synthesized reference audio signal, wherein the audio signal and the synthesized reference audio signal express a mutual sentence structure (classified voice ( so that similar syllables can be compared, Para 0354; sentence  ( words etc.), Col 2, line 20-45, Aryal, Col 3, line 45-60)

Regarding claim 3, Aryal  as above in claim 2,  a speech content component that analyzes the audio signal using machine learning model to determine a sentence structure expressed by the audio signal (sentence  ( words etc.), Col 2, line 20-45, Aryal, Col 3, line 45-60) , and wherein the synthetic speech component generates the synthesized reference audio signal to match the sentence structure ( Fig 4, Synthetic speech to match the original audio using linguistic feature, a linguistic feature vector (x) is computed 430 for each syllable. The linguistic feature vector is constructed based on attributes that characterize the syllable as well as the syllable's context in the sentence, Col 4 line 38-42) 
It would have been obvious having the teachings of Piero to further include the concept of Aryal before effective filing date to improve the technology of synthesized voices 
Regarding claim 5, Hauptman as above in claim 1, teaches a feature component that extracts the first vector from the audio signal that characterizes the first feature and extracts the second vector from the synthesized reference audio signal that characterizes the second feature  ( difference in feature, Para 0317, 0338, 0367, 0426) 

Regarding claim 7, Hauptman as above in claim 1, classification component that generates a machine learning model that classifies the speech pattern to determine the condition (machine learning to classify cardiac condition, Para 0350, 0431) 

Regarding claim 8, Hauptman as above in claim 7, does not explicitly teaches the machine learning model utilizes a neural network model
 (neural network, Col 5, line 65-67, Aryal )
It would have been obvious for Hauptman to use neural network as a machine learning model since its widely known and available and generally an improved machine learning model. 

Regarding claim 9, Hauptman as above in claim 1, wherein the at least one condition further comprises a member selected from a group consisting of an identity, an emotional state, an accent, and an age (age,  geographical region, emotion, Para 0329; Para 0240) 

Regarding claim 10, arguments analogous to claim 1, are applicable. In addition Hauptman  teaches a computer-implemented to perform the steps of claim 1 ( Abstract) 


Regarding claim 14, Hauptman as above in claim 10, teaches generating, by the system, a neural network model that classifies the speech pattern to determine the condition (machine learning to classify cardiac condition, Para 0350, 0431)
Regarding claim 15, arguments analogous to claim 1 are applicable. In addition Hauptman teaches A computer program product for characterizing speech, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform the functions of claim 1 ( Para 0164) 

Regarding claim 16, arguments analogous to claim 2, are applicableRegarding claim 17, arguments analogous to claim 5, are applicable 
Regarding claim 19, arguments analogous to claim 7, are applicable
Regarding claim 20, Hauptman as above in claim 19, teaches wherein the processor utilizes a cloud computing environment to generate the machine learning model ( machine learning, Para 0332; cloud computing, 0315, 0313) 



Regarding claim 22, arguments analogous to claim 9, are applicable 


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hauptman ( US Pub: 20190362740)  and further in view of  Aryal ( US Pat# 10643600)  and further in view of Mahyar ( US Pat# 10930263) 


Regarding claim 4, Hauptman as above in claim 1, does not explicitly teaches wherein the synthesized reference audio signal is comprised within a plurality of synthesized reference audio signals generated by the synthetic speech component, and wherein the plurality of synthesized reference audio signals express the mutual sentence structure 
However Mahyar teaches  wherein the synthesized reference audio signal is comprised within a plurality of synthesized reference audio signals generated by the synthetic speech component, and wherein the plurality of synthesized reference audio signals express the mutual sentence structure ( Following training, to synthesize multiple predicted audio waveforms (each one also referred to as “predicted audio”) for the speaker 105 speaking in the target language, each of these neural networks is provided a representation of text input, (e.g., the movie dialogue “What does it mean to be Samurai? . . . to master the way of the sword” as illustrated in text 140), and each neural network predicts as outputs an audio waveform (or parameters for generating an audio waveform) corresponding to the text input being spoken by the speaker 105 in the target language, Col 2, line 25-50) 

It would have been obvious having the teachings of Hauptman  to further include the concept of Mahyar before effective filing date to improve the technology of synthesized voices ( Col 1, line 45-67, Mahyar) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674